UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT
                           _____________________
                                 No. 98-21085
                               Summary Calendar
                            _____________________
                                 MARTIN CARDENAS,
                                                            Plaintiff-Appellant,
                                      versus
                      KENNETH S. APFEL, COMMISSIONER
                            OF SOCIAL SECURITY,
                                              Defendant-Appellee.
_________________________________________________________________
           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CV-3086)
_________________________________________________________________
                                  April 17, 2000
Before SMITH, BARKSDALE, and PARKER, Circuit Judges.
PER CURIAM:*
      Martin     Cardenas       appeals        the   district   court’s       judgment
affirming      the   Commissioner         of     Social   Security’s      denial    of
disability     benefits.         Cardenas        contends   that      there    is   no
substantial evidence to support the Commissioner’s decision. Based
on   our   review    of   the    record,       the   decision   was   supported     by
substantial evidence and the proper legal standards were used in
evaluating the evidence.           See Villa v. Sullivan, 895 F.2d 1019,
1021 (5th Cir. 1990); Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.
1995).




      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Cardenas contends that the Administrative Law Judge (ALJ)
erred in discounting his complaints of pain.                    Contrary to this
assertion, the ALJ considered the factors relevant to complaints of
debilitating     pain   pursuant    to     20   C.F.R.   §     416.929.    There      is
substantial evidence to support the ALJ’s finding that Cardenas’
testimony regarding his functional limitations and pain was not
supported by the medical record and was not credible.                   See Falco v.
Shalala, 27 F.3d 160, 163 (5th Cir. 1994).                     The evidence also
supports the ALJ’s finding, based on testimony from a vocational
expert, that there were a significant number of jobs which Cardenas
could perform.
      Cardenas    urges    this    court     to   remand     this   case        to   the
Commissioner for consideration of an ALJ decision finding that he
is   disabled    as   of   10   March    1996,    one    day    after     the    ALJ’s
determination that is the subject of this appeal. This court may
remand to the Commissioner for consideration of additional evidence
“upon a showing that there is new evidence which is material and
that there is good cause for the failure to incorporate such
evidence into the record in a prior proceeding.”                        42 U.S.C. §
405(g); Latham v. Shalala, 36 F.3d 482, 483 (5th Cir. 1994).                          No
remand is necessary, because the subsequent determination is not
material to this proceeding.
                                                                    AFFIRMED




                                         2